Citation Nr: 0532943	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-03 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans










INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1977, and from March 2003 to July 2004.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board notes that the veteran was 
scheduled for a personal hearing in March 2003 before a 
Veterans Law Judge in Houston, Texas, and was given notice of 
the date and time for the hearing.  He failed to appear for 
the hearing. The case previously was remanded for procedural 
and evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran completed a second tour of active 
duty in July 2004. He apparently served in Iraq/Kuwait from 
April 2003 to May 2004. Personnel and medical records from 
this period of service are not part of the record. 

VA outpatient records dated in September 2004 indicate that 
the veteran was stabbed while stationed in Iraq and had 
experienced depression since his return from service. The 
psychiatric diagnosis reported in September 2004 was 
depression, not otherwise specified, rule out PTSD. 

In view of the above, the Board finds that additional 
development is necessary prior to a final decision on the 
veteran's claim.  Accordingly, the case is remanded for the 
following actions:

1.  The veteran should be requested to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorders from September 2004 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain any reports of VA treatment (not 
already of record) for any psychiatric 
disorder.

2.  The veteran should be given the 
opportunity to relate the stressors to which 
he was exposed during his most recent period 
of active duty and to otherwise explain in 
detail his claim for service connection for 
PTSD or other psychiatric disorder related to 
military service.

           3.  All necessary steps should be taken 
to obtain the 
      veteran's personnel and medical records from his March 
2003 
      to July 2004 period of military service.

4.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and extent of any current chronic 
psychiatric disorder. The veteran's claims 
folder must be provided to the examiner for 
review.  The veteran's history and complaints 
should be noted, all indicated studies should 
be performed, and all clinical findings 
reported in detail.  

The examiner should report a multi-axial 
diagnosis identifying all current psychiatric 
disorders, and offer an opinion as to the 
likelihood that any chronic psychiatric 
condition had its onset in or is otherwise 
related to his most recent period of military 
service. Should PTSD be diagnosed, the 
stressor supporting such diagnosis should be 
identified. All conclusions expressed must be 
accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand, and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any development deemed 
essential in addition to that specified above, 
the RO should again review the veteran's 
claim.  If the benefit sought on appeal is not 
granted, the veteran and his representative 
should be issued a supplemental statement of 
the case, and be afforded a reasonable period 
of time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 

